IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0138
                            Filed December 9, 2015


IN RE THE MARRIAGE OF RACHELLE WHEATCRAFT
AND WILLIAM WHEATCRAFT

Upon the Petition of
RACHELLE WHEATCRAFT,
      Petitioner-Appellee,

And Concerning
WILLIAM WHEATCRAFT,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Patrick H. Tott,

Judge.



      William Wheatcraft appeals a district court order modifying the parties’

dissolution decree. AFFIRMED.



      John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant.

      Jacquelyn S. Johnson of Vonnahme Law, P.C., Sioux City, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       William Wheatcraft appeals a ruling (1) modifying the physical care

provision of a prior order to afford his ex-wife physical care of their children and

(2) requiring him to pay child support.

   I. Background Facts and Proceedings

       Rachelle and William Wheatcraft married in 2001 and divorced in 2009.

Under a stipulated decree, the parents exercised joint physical care of their three

children. The decree was later modified to grant William physical care of the

children.

       In 2013, Rachelle informally reassumed a primary caretaking role. In time,

she applied for a modification of the prior order to award her physical care and

child support. Following a hearing, the district court granted Rachelle physical

care of the children and ordered William to pay $1070 per month in child support.

William filed a post-trial motion seeking a redetermination of his child support

obligation. The district court denied the motion. William appealed.

   II. Analysis

       1. Physical Care

       A party seeking a modification of physical care must establish (1) a

substantial and material change of circumstances that is more or less permanent

and affects the children's welfare and (2) an ability to provide superior care. In re

Marriage of Frederici, 338 N.W.2d 156, 158 (Iowa 1983). On our de novo review,

we are persuaded Rachelle made these showings.
                                        3


      Rachelle assumed physical care of the children at least eleven months

before the modification hearing. She testified that she ended up with physical

care because of William’s work schedule.

      William conceded his schedule as a truck driver required him to work up to

six days a week “anywhere from 6 to 7:30 in the mornings” to “anywhere from

8:30 at night to 10:30 at night.” He testified, “[g]enerally I have been working

11 1/2, 12, 12 1/2, 13, sometimes 14, 14 1/2-hour-day[s].”       During the five

months preceding the modification hearing, William only saw the children five or

six times. He exercised no overnight visits in the previous ten months.

      William’s living situation also was incompatible with a primary caretaking

role. He lost his home and was staying in a camper in the yard of a friend’s

house. While he testified there would be room for his three children in the house,

he conceded his friend had a wife and two children and he had not tested this

option.

      After considering William’s circumstances, the district court concluded:

             Rachelle has met her burden of proof in this case. The
      children have been residing with her full-time for the last several
      months. For whatever reason, William has not attempted to
      enforce his custodial rights during that time. William has not been
      in a position to be able to do so due to losing his residence and
      living out of a camper for nearly the past year. While William
      asserts various concerns regarding Rachelle’s parenting abilities
      there have been no reports to [the Department of Human Services]
      since the end of 2013. He has not had any overnight visits with the
      children since at least June [2014].
             Also there does not appear to be any significant chance that
      William’s circumstances will change at any time in the foreseeable
      future. Even if he obtains the local route and his work hours end at
      7 or 8 p.m., he still is living in a camper and did not provide any
      evidence or intention of finding a more suitable residence for him
      and the children.
                                          4


We agree with the district court’s assessment.            There was no practical way

William could exercise physical care of the three children. We affirm the district

court’s modification of the prior physical care ruling.

       2. Child Support

       William takes issue with the district court’s calculation of his child support

obligation and, specifically, the court’s determination that he earned $40,495

annually. In his view, the court should have found his annual earnings to be

$32,396.

       In calculating child support, income “reasonably expected to be received

should be included.” Markey v. Carney, 705 N.W.2d 13, 19 (Iowa 2005). The

district court based its income figure on William’s testimony that he averaged two

to three roundtrip drives per day and earned $62.30 per roundtrip. The court

found that if William averaged two roundtrips, he would earn $32,396 and if he

averaged three roundtrips, he would earn $48,594.             The court adopted the

average of these two figures and arrived at an annualized income of $40,495.

This figure found greater support in the record than William’s figure, which was

based on far fewer hours than he generally worked.              If anything, the court

underestimated William’s earnings.       We affirm the child support obligation of

$1070 per month.

       AFFIRMED.